Citation Nr: 0903125	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus associated with herbicide exposure.

2.  Entitlement to service connection for a kidney condition 
as secondary to the service connected disability of cluster 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2008.  A transcript of the 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Type II diabetes mellitus was not shown in service, 
manifested to a compensable degree within one year following 
discharge from service, and has not been attributed to 
service.

2.  The veteran did not set foot in the Republic of Vietnam 
or any other area where the service department has determined 
that herbicides were present.

3.  The veteran does not have a kidney condition.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, claimed as a result of 
exposure to herbicides, was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2008).

2.  The criteria for service connection for a kidney 
condition as secondary to the service connected disability of 
cluster headaches have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connected claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations.  38 C.F.R. § 
3.313(a).

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods any time after service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

A.  Diabetes mellitus type II

The veteran's service medical records are negative for 
diagnosis, treatment, or symptoms of diabetes mellitus.  
Also, there is no evidence, nor has the veteran or his 
representative claimed, that he served in Vietnam or any 
other designated area where the service department has 
determined that herbicides were present.  The veteran seeks 
service connection for diabetes mellitus type II, claiming 
that this condition is related to inservice exposure to 
herbicides in the Philippines.

At his October 2008 Travel Board hearing, the veteran 
testified that he had temporary duty at Clark Field in the 
Philippines during the Vietnam War and was exposed to Agent 
Orange while doing maintenance on the aircraft that sprayed 
Agent Orange in Vietnam and Laos.  The veteran did not 
remember the unit at Clark Field in which his Squadron was 
lent to do maintenance.

As there is no evidence that the veteran was exposed to an 
herbicide agent, to include Agent Orange, during military 
service, the presumptive provisions of 38 U.S.C.A. § 1116 
(for disabilities due to herbicide exposure) do not apply.  
However, failure to establish presumptive service connection 
based on herbicide exposure does not preclude the veteran 
from establishing direct service connection. Stefl v. 
Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994).

To establish direct service connection for diabetes, the 
veteran must show that he currently has the disease and that 
it is related to his active service.

VA treatment records show that the veteran was diagnosed with 
diabetes in October 2003.  As the record shows no diabetes 
mellitus until many years after service and includes no 
competent medical opinion relating current diabetes mellitus 
to service, a preponderance of the evidence is against the 
claim.  In addition, presumptive service connection for 
diabetes mellitus as secondary to exposure to herbicides is 
not available because this veteran did not serve in Vietnam 
at any time from January 1962 to May 1975.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  The benefit 
of the doubt doctrine is not for application, and entitlement 
to service connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Kidney condition as secondary to cluster headaches

The veteran contends that while in service in 1967 he was 
prescribed Sansert for his migraine headaches which damaged 
both of his kidneys.

A July 1967 service clinical record shows that the veteran 
was being treated for cluster headaches and was started on 
Sansert four days prior.  There was no medical evidence of 
complaints, treatment, or diagnosis of a kidney disorder.  
The May 1968 separation examination showed normal clinical 
evaluation of the GU system.

VA treatment records from February 1995 to January 1997 show 
treatment for prostatitis.  Also, VA treatment records show 
that the veteran was seen in February 2004 for white, yellow, 
green urethral discharge with dysuria.  Recurrent nonspecific 
urethritis was noted.  In October 2005 the veteran's problem 
list noted unspecified non gonococcal urethritis.  

At his October 2008 Travel Board hearing, the veteran 
testified that he was treated with Sansert in 1967 for his 
cluster headaches while in service.  He noted that his 
civilian doctors took him off Sansert because the medication 
was banned in the United States due to side effects.  The 
veteran contends that the medication given to him in service 
to treat his cluster headaches caused problems to his 
kidneys.  The veteran stated that he would get kidney 
infections and have to go on antibiotics.  He stated it 
started as a discharge.  

At the time of the hearing, the veteran submitted information 
taken from the internet.  The documents were submitted with 
written waiver of initial RO consideration.  The information 
concerning Sansert to include possible side effects.  

There is no medical evidence that the veteran currently has a 
kidney disorder or damage to his kidneys caused by cluster 
headache medication.  The veteran has been treated for 
urethritis and prostatitis; however, there is no medical 
evidence of a kidney disorder.

In the absence of proof of a present disability there can be 
no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
these claims must be denied.

In reaching this decision the Board considered the literature 
submitted in support of the appellant's claim.  This 
literature, however, does not address the individual 
specifics of the veteran's case and, as stated above, there 
is no medical evidence that the veteran has a kidney disorder 
or kidney damage due to drugs taken for his cluster 
headaches.  Hence, it is of minimal probative value.  Sacks 
v. West, 11 Vet. App. 314 (1998).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert, supra.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in November and December 2005 of the information and 
evidence needed to substantiate and complete a claim for 
service connection to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Such notice was provided in a March 2006 letter.  Moreover, 
because the preponderance of the evidence is against the 
claims for service connection, and service connection has 
been denied, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims of service connection for Type II diabetes 
mellitus and secondary service connection for a kidney 
condition.  However, the Board finds that the evidence, which 
does not reflect competent evidence showing a nexus between 
service and the diabetes mellitus and does not show a current 
diagnosis of a kidney condition, warrant the conclusion that 
a remand for an examination and/or opinion is not necessary 
to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  There is 
no evidence of the claimed disabilities during service.  
Post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against this claim, as 
there is no medical evidence of a current kidney condition or 
kidney damage due to treatment for cluster headaches.  In 
addition, the veteran did not serve or set foot in the 
Republic of Vietnam or any other designated area when the 
service department has determined that herbicides were 
present.  The Board finds no basis for a VA examination or 
medical opinions to be obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
treatment records, VA treatment records, and private medical 
records have been associated with the claims folder.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for a kidney condition as secondary to the 
service connected disability of cluster headaches is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


